Citation Nr: 0705418	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-08 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for right eye glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend, W. J.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to May 
1970.

The instant appeal arose from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied a claim to reopen a claim for service connection 
for glaucoma.

The issue of entitlement to service connection for right eye 
glaucoma is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The appellant, during his hearing before the undersigned 
Veterans Law Judge, raised a claim for service connection for 
left eye glaucoma.  Since this issue has not been developed 
by the RO, it is referred to the RO for appropriate action.  
See February 2004 statement of the case and March 2006 
supplemental statement of the case which limited 
consideration to right eye glaucoma.


FINDINGS OF FACT

1.  A September 1998 rating decision found new and material 
evidence adequate to reopen the claim for service connection 
for glaucoma had not been submitted.  

2.  Evidence submitted since the September 1998 rating 
decision includes a March 2004 private physician's statement 
which states that the veteran's glaucoma is not due to trauma 
in the right eye and thus raises a reasonable possibility of 
substantiating the claim.




CONCLUSION OF LAW

The September 1998 rating decision is final, but new and 
material evidence has been submitted, and the claim is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking to reopen his claim of entitlement 
to service connection for right eye glaucoma which was 
previously denied in a September 1998 rating decision.  
"New" evidence is that which has not been previously 
submitted and "material" evidence is that which is related 
to an unestablished fact necessary to substantiate the claim.  
If the evidence is new and material, the question is whether 
the evidence raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2005).  

The Board of Veterans' Appeals (Board) has reviewed the 
veteran's claim within the confines of the aforementioned 
legal guidelines.  The evidence of record at the time of the 
September 1998 rating decision included service medical 
records which showed that on enlistment examination in July 
1966 no eye trouble was noted.   At that time, visual acuity 
in the right eye was 20/40; it was noted that he wore 
corrective lenses; and clinical evaluation of the eye was 
noted to be normal.  Service medical records show that by 
December 1968 visual acuity in the right eye was 20/400 and 
by March 1969 visual acuity in the right eye was noted to be 
light perception only.  A March 1970 Medical Board diagnosed 
light perception only in the right eye secondary to optic 
atrophy and angle closure glaucoma.  Also included in the 
service medical records is the May 1969 statement of a 
private physician specializing in the eye, Dr. A. McPherson.  
Dr. McPherson stated that the veteran had been referred to 
her in April 1965 by his local ophthalmologist with a history 
of being hit in the right eye with a BB gun in March 1965.  
Examination revealed traumatic chorioscleral rupture, 
iridodialysis, traumatic cataractous change, vitreous 
hemorrhage, marked papilloedema, vitreoretinal starfold 
formation and secondary pigmentary degeneration of the 
macula, and considerable tortuosity and dilatation of the 
retinal vessels, right eye.  Visual acuity was counting 
fingers at 2 feet in the right eye.

Service connection for glaucoma was granted in a July 1970 
rating decision and was severed in a September 1975 rating 
decision which found that the glaucoma diagnosed in service 
was considered secondary to the preservice injury to the 
right eye in the absence of superimposed injury or disease 
process.  The decreased visual acuity to light perception 
only was also considered to be natural progression.

The present claim for benefits was initiated in July 2002.  
Evidence which has been received since the time of the 
September 1998 denial includes written statements prepared by 
the veteran and his representative and a transcript of 
hearing testimony provided by the veteran wherein he reported 
that he was beaten about the head and eyes in service in 1968 
by Vietnamese prisoners of war when he was stationed in a 
prisoner of war hospital.  He also testified that he 
sustained a concussion later that year when he was on a truck 
that was involved in a firefight and he fell off the truck 
and hit his head.  Service connection was granted in a 
February 2005 rating decision and inservice combat stressors 
were conceded based on medals received.  Additional evidence 
also includes a March 2004 written statement prepared by Dr. 
S. Bui who stated that the veteran's "glaucoma condition is 
not due to his trauma in the right eye." 

The Board finds that this additional evidence, particularly 
Dr. Bui's statement, considered together with the evidence 
previously assembled, is sufficient to warrant reopening of 
the veteran's claim.  The additional evidence is "new" in 
that it was not previously before the RO when it last 
adjudicated the veteran's claim in 1998.  The "new" 
evidence is also "material," inasmuch as it includes 
evidence that the veteran's glaucoma, first diagnosed in 
service, was unrelated to his pre-service eye injury.  New 
and material evidence having been submitted, the veteran is 
entitled to have his glaucoma claim considered de novo.

As the Board finds that new and material evidence has been 
presented, compliance with the duty to assist and the duty to 
notify is unnecessary with regard to the new and material 
aspect of the claim.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for right eye glaucoma 
is reopened, and the appeal is, to that 
extent, granted.


REMAND

Further development is warranted with regard to the right eye 
glaucoma claim.  During his personal hearing, the veteran 
mentioned that he received eye treatment at the Doheny Eye 
Clinic in east Los Angeles, California, 7 or 8 years ago.  He 
also testified that his eyes were treated by a Dr. Davis in 
Torrance, California, 12 years ago.  In addition, a VA 
medical opinion, with examination, if needed, must be 
developed which addresses whether the veteran's right eye 
disability increased in severity in service, and, if so, 
whether such an increase was due to the natural progress of a 
disease process or other factors.  The etiology of the 
glaucoma must also be addressed in the medical opinion.

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.  The presumption of soundness 
attaches only where there has been an induction examination 
during which the disability about which the veteran later 
complains was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulations provide expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and 
that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. 

The language of the aforementioned regulation at 38 C.F.R. 
§ 3.304(b) was amended during the pendency of this appeal, 
effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 
2005) (now codified at 38 C.F.R. § 3.304(b) (2006)).  The 
amended regulation requires that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue pre-existed entry into service, and that the disability 
was not aggravated by service, before the presumption of 
soundness on entrance into active service may be rebutted.  
See also Cotant v. Principi, 17 Vet. App. 116 (2003).  

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

VA may show a lack of aggravation by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153.  In addition, 
the usual effects of medical and surgical treatment in 
service, provided to ameliorate a pre-existing condition, 
will not be considered service connected unless the disorder 
is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

When VA receives a complete or substantially complete 
application for benefits, it is required, among other things, 
to inform the claimant of any information and evidence not of 
record that is necessary to substantiate his claim.  See 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  In the present case, the record shows that the 
veteran has not been provided with a VCAA notice letter that 
addresses service connection in general and aggravation 
claims in particular.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a VCAA notice letter in 
connection with the service connection 
and aggravation claim here on appeal. 

2.  After obtaining any necessary 
authorization and adequate identifying 
information from the veteran, develop 
records of eye evaluation and treatment 
from:

a.  Doheny Eye Clinic in east Los 
Angeles, California dated in the 
late 1990s, particularly 1998 or 
1999; and

b.  Dr. Davis in Torrance, 
California, dated approximately 
1994.

3.  Obtain a VA medical opinion (with an 
examination if the physician believes an 
examination is necessary) to determine 
the etiology of the veteran's current 
right eye disorders.  The claims files 
must be reviewed by the examiner in 
connection with the examination.  All 
necessary tests and studies should be 
performed and all findings must be 
reported in detail.  The physician is 
requested to render an opinion as to:

a.  whether there was an increase in 
right eye disability (i.e. loss of 
visual acuity, development of 
glaucoma) in service; and 

b.  if and only if the physician 
determines that there was an 
increase in right eye disability in 
service, the physician should 
provide an opinion as to whether the 
evidence is clear and unmistakable 
(obvious or manifest) that any 
increase in right eye disability in 
service, including glaucoma, was due 
to the natural progress of a 
disease, as opposed to other 
factors, like the veteran's reported 
injuries in service. 

The physician should clearly state if the 
glaucoma first diagnosed in service is at 
least as likely as not unrelated to the 
preservice BB gun injury with resultant 
traumatic chorioscleral rupture, 
iridodialysis, traumatic cataractous 
change, vitreous hemorrhage, marked 
papilloedema, vitreoretinal starfold 
formation and secondary pigmentary 
degeneration of the macula, and 
considerable tortuosity and dilatation of 
the retinal vessels.   A complete 
rationale must be given for all opinions 
and conclusions expressed.

4.  The RO should then adjudicate the 
veteran's claim for service connection 
for right eye glaucoma.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued an SSOC which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC before the case is 
returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


